Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pixel Circuit Having a Dual Gate Transistor with Voltage Stabilization, and Manufacturing Method Thereof.
Claim Objections
Claim 11 is objected to because of the following informalities:  limitations already existing in claims 10 and 2 upon which claim 11 depends, are repeated in claim 11. Suggested correction: remove limitations prior to “an orthogonal projection of the second electrode…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second conductive connection member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the power source signal line".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al., US 2020/0168147 A1, hereinafter “Na”.
	Regarding claim 1, Na teaches a display substrate (fig. 3, ¶ 121), comprising a base substrate (fig. 3, element 110, ¶ 121) and a plurality of subpixels arranged in an array form on the base substrate (¶ 166), wherein the plurality of subpixels is arranged in rows, and each row of subpixels comprises N subpixels arranged in sequence along a first direction, where N is a positive integer (per ¶ 166 pixels are arranged in matrix form which provides an NxM matrix of rows and columns, fig. 1 further teaches two pixels in a row); each subpixel comprises a subpixel driving circuitry (figs. 1 and 4), the subpixel driving circuitry comprises a driving transistor (T1, ¶ 50) and a first transistor (T3, ¶ 50), a first electrode of the first transistor is coupled to a second electrode of the driving transistor, a second electrode of the first transistor is coupled to a gate electrode of the driving transistor (see fig. 4), and an active layer of the first transistor comprises a first semiconductor portion and a second semiconductor portion spaced apart from each other (fig. 1, see T3-1 and T3-2; ¶ 65), and a conductor portion coupled to the first semiconductor portion and the second semiconductor portion (fig. 1, N3, ¶ 65); each of first to (N-1)th subpixels in the first direction further comprises a voltage stabilizing electrode (fig. 1, M, ¶ 81); and each row of subpixels comprises a plurality of first subpixels, the first subpixels of Nth subpixels in the first direction are target subpixels, the target subpixel is arranged closest to a first boundary of the display substrate in the row of subpixels (each row of pixels will inherently include such target subpixels that will be closest to the boundaries of the display substrate), and an orthogonal projection of the conductor portion of the first transistor of the target subpixel onto the base substrate overlaps an orthogonal projection of the voltage stabilizing electrode of the (N-1)th subpixel in the row onto the base substrate (fig. 1, P1 being the target subpixel includes the N3 portion which is overlapped by stabilizing electrode M of the (N-1)th subpixel P2).

	Regarding claim 2, Na teaches that each subpixel further comprises a power source signal line (fig. 1, line 172), at least a part of the power source signal line extends in a second direction, and the voltage stabilizing electrode is coupled to the power source signal line (¶ 113).

	Regarding claim 3, Na teaches that the voltage stabilizing electrode comprises a first portion (¶ 104, M3 expanded portion of M) and a second portion (¶ 104, M1 and M2, overlapping portion and the extended portion) coupled to each other, an orthogonal projection of the first portion onto the base substrate overlaps an orthogonal projection of the power source signal line onto the base substrate at an overlapping region where the first portion is coupled to the power source signal line (¶ 112-113), at least a part of the second portion extends along the first direction to a next subpixel in the first direction (¶ 110), and an orthogonal projection of the conductor portion onto the base substrate overlaps an orthogonal projection of a second portion of a previous subpixel of the subpixel to which the conductor portion belongs in the first direction onto the substrate (see fig. 1).

	Regarding claim 4, Na teaches that each subpixel further comprises a data line (fig. 1, line 171), at least a part of the data line extends in a second direction intersecting the first direction (see fig. 1), the subpixel driving circuitry further comprises a first conductive connection member (fig. 1, first data connection member 71, ¶ 94), the first conductive connection member extends along the second direction (see fig. 1), an orthogonal projection of the second electrode of the first transistor onto the base substrate overlaps an orthogonal projection of a first end of the first conductive connection member onto the base substrate at a first overlapping region (D3 overlaps the first end of 71), the second electrode of the first transistor is coupled to the first end of the first conductive connection member at the first overlapping region (¶ 94, connection hole 63), a second end of the first conductive connection member is coupled to the gate electrode of the driving transistor (¶ 94, connection hole 61), and the orthogonal projection of the first portion onto the base substrate is located between an orthogonal projection of the first overlapping region onto the base substrate and an orthogonal projection of the data line onto the base substrate (see fig. 1).

	Regarding claim 5, Na teaches that each subpixel further comprises a data line (fig. 1, line 171), and at least a part of the data line extends in a second direction intersecting the first direction, wherein the subpixel driving circuitry further comprises a data write-in transistor (fig. 4, T2, ¶ 50), a gate electrode of which is coupled to the gate line, a first electrode of which is coupled to the data line, and a second electrode of which is coupled to the first electrode of the driving transistor (see figs. 1 and 4), wherein the orthogonal projection of the second portion onto the base substrate overlaps an orthogonal projection of the first electrode of the data write-in transistor onto the base substrate (second portion overlaps the data line which is a first electrode of T2), and the orthogonal projection of the second portion onto the base substrate overlaps an orthogonal projection of the data line onto the base substrate (see fig. 1).

	Regarding claim 6, Na teaches that the orthogonal projection of the data line onto the base substrate is located between an orthogonal projection of a channel portion of the data write-in transistor onto the base substrate and the orthogonal projection of the conductor portion of the first transistor of a next subpixel onto the base substrate (see fig. 1, wherein data line 171 of P2 is between the channel portion of T2 of P2 and N3 of P1).

	Regarding claim 7, Na teaches that each subpixel further comprises a data line (fig. 1, 171), and at least a part of the data line extends in a second direction intersecting the first direction, wherein the subpixel driving circuitry further comprises: a second conductive connection member (fig. 1, third data connection member 73, ¶ 90), at least a part of the second conductive connection member extending along the second direction (see fig. 1); a second transistor (fig. 4, T4), a gate electrode of which is coupled to a resetting signal line (Sn-1, ¶ 69), a first electrode of which is coupled to an initialization signal line (Vint), and a second electrode of which is coupled to the second electrode of the first transistor (see fig. 4); and a seventh transistor (fig. 4, T7), a gate electrode of which is coupled to a resetting signal line of a next subpixel in the second direction (gate is connected to the previous scan line which is a resetting line of a next pixel in the second direction, see ¶ 90), and a first electrode of which is coupled to an initialization signal line of the next subpixel in the second direction (fig. 1, Vint line 128 which carries a constant voltage for the whole matrix), and a second electrode of which is coupled to an anode of a corresponding light-emitting element (fig. 4, T7 configuration), wherein an orthogonal projection of a channel portion of the second transistor onto the base substrate is located between the orthogonal projection of the data line onto the base substrate and an orthogonal projection of the second conductive connection member onto the base substrate (see fig. 1), and an orthogonal projection of a channel portion of the seventh transistor onto the base substrate is located between the orthogonal projection of the second conductive connection member coupled to the seventh transistor (coupled through hole 67, ¶ 90) onto the base substrate and an orthogonal projection of the data line of a previous subpixel of the subpixel to which the seventh transistor belongs in the first direction onto the base substrate (see fig. 1).

	Regarding claim 8, Na teaches that each subpixel further comprises a data line, and at least a part of the data line extends in a second direction intersecting the first direction (see fig. 1, data line 171), wherein the subpixel driving circuitry further comprises: a fifth transistor (fig. 4, T5), a gate electrode of which is coupled to a light-emission control signal line (EM), a first electrode of which is coupled to the power source signal line (ELVDD), and a second electrode of which is coupled to the first electrode of the driving transistor (D5 to S1); and a sixth transistor (fig. 4, T6), a gate electrode of which is coupled to the light-emission control signal line (EM), a first electrode of which is coupled to the second electrode of the driving transistor (S6 to D1), and a second electrode of which is coupled to an anode of a light-emitting element (see fig. 4, T6 and OLED configuration), wherein an orthogonal projection of a channel portion of the fifth transistor onto the base substrate is located between the orthogonal projection of the data line onto the base substrate and an orthogonal projection of the power source signal line onto the base substrate (fig. 1, channel portion of T5 is between lines 171 and 172), and an orthogonal projection of a channel portion of the sixth transistor onto the base substrate is located between the orthogonal projection of a second conductive connection member coupled to the sixth transistor onto the base substrate and an orthogonal projection of the data line of a previous subpixel of the subpixel to which the sixth transistor belongs in the first direction onto the base substrate (fig. 1, channel portion of T6 is between 74 and 171 of P2).

	Regarding claim 9, Na teaches that  each subpixel further comprises a data line, and at least a part of the data line extends in a second direction intersecting the first direction (see fig. 1, data line 171), wherein an orthogonal projection of the first electrode of the driving transistor onto the base substrate is located between an orthogonal projection of the gate electrode of the driving transistor onto the base substrate and the orthogonal projection of the data line onto the base substrate (S1 is between projection of gate and data line 171), and an orthogonal projection of the second electrode of the driving transistor onto the base substrate is located between the orthogonal projection of the gate electrode of the driving transistor onto the base substrate and an orthogonal projection of the data line of a previous subpixel of the subpixel to which the driving transistor belongs in the first direction onto the base substrate (D1 is between the gate and data line 171 of P2).

	Regarding claim 10, Na teaches that the subpixel driving circuitry further comprises a storage capacitor (fig. 4, Cst), a first electrode plate of the storage capacitor is coupled to the gate electrode of the driving transistor (E1 to G1), a second electrode plate of the storage capacitor is coupled to the power source signal line (E2 to ELVDD), and the voltage stabilizing electrode and the second electrode plate of the storage capacitor are arranged at a same layer and made of a same material (¶ 80, M is on the same layer and material as 124 which is E2 per ¶ 59).

	Regarding claim 11, Na teaches that each subpixel further comprises: a data line, at least a part of the data line extending in a second direction intersecting the first direction (see fig. 1, data line 171); and a power source signal line, wherein at least a part of the power source signal line extending in the second direction (fig. 1, ELVDD line 172), an orthogonal projection of the second electrode plate of the storage capacitor onto the base substrate overlaps the orthogonal projection of the power source signal line onto the base substrate at a second overlapping region where the second electrode of the storage capacitor is coupled to the power source signal line (see fig. 1 and ¶ 92, connection hole 69), and the orthogonal projection of the data line onto the base substrate is located between an orthogonal projection of the first overlapping region onto the base substrate and an orthogonal projection of the gate electrode of the driving transistor of a next subpixel of the subpixel to which data line belongs in the first direction onto the base substrate (data line 171 of P2 is between N3 of P2 and gate projection of P1).

	Regarding claim 17, Na teaches that the subpixel driving circuitry (see fig. 4) comprises: a first transistor (T3), a gate electrode of which is coupled to the gate line (151); a second transistor (T4), a gate electrode of which is coupled to a resetting signal line (line 152, Sn-1 provides the resetting signal), a first electrode of which is coupled to an initialization signal line (127), and a second electrode of which is coupled to the second electrode of the first transistor (D4 to D3-1); a data write-in transistor (T2), a gate electrode of which is coupled to the gate line (151), a first electrode of which is coupled to the data line (171), and a second electrode of which is coupled to the first electrode of the driving transistor (D2 to S1); a fifth transistor (T5), a gate electrode of the which is coupled to a light-emission control signal line (EM), a first electrode of which is coupled to the power source signal line (ELVDD), and a second electrode of which is coupled to the first electrode of the driving transistor (D5 to S1); a sixth transistor (T6), a gate electrode of which is coupled to the light-emission control signal line (EM), a first electrode of which is coupled to the second electrode of the driving transistor (S6 to D1), and a second electrode of which is coupled to an anode of a light-emitting element (D6 to anode of OLED); a seventh transistor (T7), a gate electrode of which is coupled to a resetting signal line of a next subpixel in the second direction (¶ 52, connection to Sn-1 which is a resetting signal line of a next subpixel in the next row which is in the second direction), and a first electrode of which is coupled to an initialization signal line of the next subpixel in the second direction (128 which carries the initialization signal which is a constant voltage provided to all subpixels), and a second electrode of which is coupled to the anode of the corresponding light-emitting element (S7 to anode of OLED); and a storage capacitor (Cst), a first electrode plate of which is coupled to the gate electrode of the driving transistor (E1 to G1), and a second electrode plate of which is coupled to the power source signal line (E2 to ELVDD line 172).

	Regarding claim 18, Na teaches a display device, comprising the display substrate according to claim 1 (¶ 48, OLED display).

	Regarding claim 19, Na teaches a method for manufacturing a display substrate, comprising forming a plurality of subpixels arranged in an array form on a base substrate, wherein the plurality of subpixels is arranged in rows, and each row of subpixels comprises a plurality of subpixels arranged in sequence along a first direction (per ¶ 166 pixels are arranged in matrix form which provides an NxM matrix of rows and columns, fig. 1 further teaches two pixels in a row; also see fig. 3 and ¶ 121-138 regarding the formation of subpixels and layers); each subpixel comprises a voltage stabilizing electrode (fig. 1, M, ¶ 81), and a subpixel driving circuitry (figs. 1 and 4); the subpixel driving circuitry comprises a driving transistor (T1, ¶ 50) and a first transistor (T3, ¶ 50), a first electrode of the first transistor is coupled to a second electrode of the driving transistor, a second electrode of the first transistor is coupled to a gate electrode of the driving transistor (see fig. 4), and an active layer of the first transistor comprises a first semiconductor portion and a second semiconductor portion spaced apart from each other (fig. 1, see T3-1 and T3-2; ¶ 65), and a conductor portion coupled to the first semiconductor portion and the second semiconductor portion (fig. 1, N3, ¶ 65); an orthogonal projection of the conductor portion onto the base substrate overlaps an orthogonal projection of the second portion of a previous subpixel of the subpixel to which the conductor portion belongs in the first direction onto the base substrate (fig. 1, the conductor portion N3 is overlapped by stabilizing electrode M of a previous subpixel P2); and each row of subpixels comprises a plurality of first subpixels, the plurality of first subpixels comprises target subpixels, and each target subpixel is arranged closest to a first boundary of the display substrate in the row of subpixels (each row of pixels will inherently include such target subpixels that will be closest to the boundaries of the display substrate).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Na, in view of Kim et al., US 2018/0122283 A1, hereinafter “Kim”.
	Regarding claim 12, Na does not specifically teach that the first subpixel comprises a green subpixel.
	Kim, however, teaches in fig. 10B and ¶ 92 that a first subpixel from the left is a green subpixel. Kim also teaches in fig. 3B and ¶ 73 that a first subpixel from the right is a green subpixel.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Na and Kim in order to assign a green color to the first subpixel. Both references teach display devices including a plurality of subpixels and Kim further teaches the details regarding the color arrangements of such subpixels. One would have been motivated to make such a combination to produce a display device capable of displaying color images.

	Regarding claim 13, Na does not specifically teach that the target subpixel comprises a green subpixel.
	Kim, however, teaches in fig. 10B and ¶ 92 that a first subpixel from the left is a green subpixel. Kim also teaches in fig. 3B and ¶ 73 that a first subpixel from the right is a green subpixel.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Na and Kim in order to assign a green color to the target subpixel. Both references teach display devices including a plurality of subpixels and Kim further teaches the details regarding the color arrangements of such subpixels. One would have been motivated to make such a combination to produce a display device capable of displaying color images.

	Regarding claim 14, Na does not specifically teach that the plurality of subpixels further comprises red subpixels and blue subpixels.
	Kim, however, teaches such a configuration in figs. 3B and 10B and ¶ 73 and 92, respectively.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Na and Kim in order to assign proper colors to the subpixels. Both references teach display devices including a plurality of subpixels and Kim further teaches the details regarding the color arrangements of such subpixels. One would have been motivated to make such a combination to produce a display device capable of displaying color images.

	Regarding claim 15, Na does not specifically teach that each row of subpixels comprises a plurality of groups of subpixels arranged along the first direction, and each group of subpixels comprises red subpixels, green subpixels, blue subpixels, and green subpixels cyclically arranged along the first direction.
	Kim, however, teaches such a configuration in figs. 3B and 10B and ¶ 73 and 92, respectively.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Na and Kim in order to assign proper colors to the subpixels. Both references teach display devices including a plurality of subpixels and Kim further teaches the details regarding the color arrangements of such subpixels. One would have been motivated to make such a combination to produce a display device capable of displaying color images.

	Regarding claim 16, Na does not teach that in each row of subpixels along the first direction, a subpixel closest to the first boundary is the green subpixel.
	Kim, however, teaches such a configuration in figs. 3B and 10B and ¶ 73 and 92, respectively.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply combine the teachings of Na and Kim in order to assign proper colors to the subpixels. Both references teach display devices including a plurality of subpixels and Kim further teaches the details regarding the color arrangements and positioning of such subpixels. As such, one would have been motivated to make such a combination to produce a display device capable of displaying color images.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Na, in view of Xin et al., US 2019/0035875 A1, hereinafter “Xin”.
	Regarding claim 20, Na teaches that the subpixel driving circuitry comprises a storage capacitor (fig. 4, Cst), and a first electrode plate of the storage capacitor is coupled to the gate electrode of the driving transistor (E1 to G1), and a second electrode plate of the storage capacitor is coupled to the power source signal line (E2 to ELVDD line 172), wherein the forming the plurality of subpixels arranged in an array form on the base substrate comprises forming the voltage stabilizing electrode and the second electrode plate of the storage capacitor on the same layer (per ¶ 59 and 80, E2 and M are formed on the same layer).
	Na does not clearly teach forming the voltage stabilizing electrode and the second electrode plate of the storage capacitor simultaneously through a single patterning process.
	Xin, however, clearly teaches in ¶ 30 and 36 that electrodes that are formed on the same layer “can be manufactured through a same patterning process”.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Na and Xin to form the voltage stabilizing electrode and the second electrode plate of the storage capacitor simultaneously through a single patterning process. One would have been motivated to make such a combination since Xin clearly teaches that such patterning process saves the number of required processes to form different electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621